Citation Nr: 1428671	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO. 10-00 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right ear hearing loss disability.

2. Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on a period of active duty for training from April 1976 to July 1976, and served on active duty from June 1977 to March 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied service connection for a bilateral hearing loss disability.

By way of background, a formal substantive appeal on a VA Form 9 was not filed in the current case. However, the RO accepted January 2010 correspondence from the Veteran in lieu of a formal Form 9, and therefore the Board finds that the current appeal was properly perfected. Additionally, the issues of service connection for tinnitus, a cervical spine disability, and bilateral ruptured ear drums were included in the appealed November 2009 statement of the case. Service connection for all three disabilities was granted in January 2014 and February 2014 rating decisions. As those grants constituted a full award of the benefits sought on appeal, those issues are no longer on appeal and not before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. A current right ear hearing loss disability has not been shown for VA purposes.

2. A left ear hearing loss disability has been shown to be causally and etiologically related to an in-service event, injury, or disease.



CONCLUSIONS OF LAW

1. A right ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2. A left ear hearing loss disability was incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in April 2008, prior to the initial unfavorable adjudication in September 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran authorized for release medical records held by a Dr. N., and the RO requested the records from Dr. N. in August 2010 and September 2010 correspondence. 38 C.F.R. § 3.159(c)(1). No reply was received. In September 2010 correspondence, VA informed the Veteran of the records it was unable to obtain, the efforts it had made to do so, future action VA was going to take on the claim, and that the Veteran was ultimately responsible for obtaining the records. 38 C.F.R. § 3.159(e). As such, the Board finds VA made reasonable efforts to obtain the records, and provided sufficient notice to the Veteran of its inability to do so. 38 C.F.R. § 3.159(c)(1), (e). All other identified private medical records have been obtained and associated with the claims file. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in July 2012. The examination was adequate because the examiner was a state licensed audiologist, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the opinion noted the effect of the hearing loss disability on the Veteran's daily functioning. See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for service connection for right and left ear hearing loss disabilities. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis and organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis and organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155, 157 (1993).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board will first address the issue of service connection for the right ear, followed by the left ear.

A. Right Ear Hearing Loss Disability

The Veteran has stated that he currently has a right ear hearing loss disability. However, while the Veteran is competent to report lay observable symptoms such as decreased hearing, the Veteran is not competent to opine as to whether he has a hearing loss disability for VA purposes, as such a determination requires audiological testing. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). As the Veteran's statements are not competent, they are assigned no probative weight. Therefore, the issue of a current disability must be decided based on the medical evidence.

The right ear results of the Veteran's July 2012 VA examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20

The Veteran's average puretone threshold was 14 Hertz and his Maryland CNC speech discrimination scores in the right ear were 96 percent. No other medical evidence, specifically audiograms, is of record.

Based on this medical evidence, the Veteran's right ear hearing loss is not considered a disability for VA purposes. The Veteran's right ear hearing threshold has not been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz. Likewise, the Veteran's right ear auditory threshold is not 26 decibels or greater at any three of the measured frequencies. Finally, the Veteran's right ear speech recognition scores are not less than 94 percent. As none of the necessary criteria have been met, the Board finds that the Veteran's right ear hearing loss is not disabling for VA purposes. 38 C.F.R. § 3.385. As such, the Veteran does not have a current disability, and as a result service connection for a right ear hearing loss disability cannot be granted based on any theory of entitlement. 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310; Walker, 708 F.3d 1331; Brammer, 3 Vet. App. at 225.

The preponderance of the competent evidence weighs against a finding that the Veteran has a current right ear hearing loss disability for the VA purposes. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Left Ear Hearing Loss Disability

The Veteran contends he is entitled to service connection for his left ear hearing loss disability. For the reasons set forth below, the Board finds that service connection on a direct basis is warranted.

First, the Veteran currently has a left ear hearing loss disability for VA purposes, based on his July 2012 VA examination. Second, the Veteran's service treatment records reflect numerous complaints of decreased hearing in the left ear. Upon entrance to his second period of service, the Veteran was noted to have a left ear hearing loss disability for VA purposes. The July 2012 VA examiner stated that the left ear hearing loss disability was not aggravated beyond its normal progression by the Veteran's service, but in his rationale also stated that it cannot be known whether there was aggravation as there is no separation audiogram of record that would reflect changes. As the examiner as part of his rationale acknowledged that there was no evidence, let alone clear and convincing evidence, that the Veteran's left ear hearing loss was not aggravated by service, the Board finds that the opinion is entitled to no probative weight. See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Laposky v. Brown, 4 Vet. App. 331, 334 (1993). As there is no clear and convincing evidence showing there was not aggravation and the Veteran's service treatment records reflect complaints of decreased left ear hearing, it must be presumed that the Veteran's pre-existing left ear hearing loss was aggravated during his military service. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Finally, private treatment records associated with the claims file note that the Veteran has a history of chronic left ear hearing loss dating back to his left ear tympanoplasty, which occurred in service. The Veteran has also indicated that he has had hearing loss since service due to noise exposure. While the July 2012 examiner stated it was less likely than not that the left ear hearing loss disability was related to service, this opinion was based on the premise that the left ear hearing loss disability both pre-existed service and clearly and unmistakably was not aggravated thereby. As there is no evidence supporting a finding that the left ear hearing loss disability was not aggravated by service, the examiner's opinion is based on an inaccurate factual premise, and entitled to no probative weight. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). Based on the record, the Board finds that the evidence is at least in equipoise concerning the presence of a nexus between the Veteran's left ear hearing loss disability and his active duty service.

As all three elements are met, the Board finds that service connection for a left ear hearing loss disability is warranted. 38 C.F.R. §§ 3.303, 3.306.


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for a left ear hearing loss disability is granted, subject to the laws and regulations controlling the award of monetary benefits. 



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


